DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui (10,933,779).  Cui shows of a side impact protection mechanism (100) provided at a backrest of a child safety seat (that inherently attaches to a base via the bar on the bottom of the seat portion as shown in Fig. 2) and comprising a side impact protection block (110) movably fitted to the backrest and having a folding position in which the side impact protection block is inwardly folded in the backrest and an unfolding position in which the side impact protection block is outwardly unfolded from the backrest, wherein the side impact protection mechanism further comprises a self-locking structure (112,120) fitted to the side impact protection block or the backrest, the self-locking structure automatically moves to a position that blocks the side impact protection block in the unfolding position from switching to the folding position when the side impact protection block is switched from the folding position to the unfolding position, and the backrest and the side impact protection block shields the self-locking structure to block a release operation of the self-locking structure by an operator (see Figs. 2 and 5).  
Claim(s) 1-4, 9 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CA 3077919A1).  Zhang shows of a side impact protection mechanism (100) provided at a backrest (130) of a child safety seat and comprising a side impact protection block (11) movably fitted to the backrest and having a folding position in which the side impact protection block is inwardly folded in the backrest and an unfolding position in which the side impact protection block is outwardly unfolded from the backrest, wherein the side impact protection mechanism further comprises a self-locking structure (12) fitted to the side impact protection block or the backrest, the self-locking structure automatically moves to a position that blocks the side impact protection block in the unfolding position from switching to the folding position when the side impact protection block is switched from the folding position to the unfolding position, and the backrest and the side impact protection block shields the self-locking structure to block a release operation of the self-locking structure by an operator (see Figs. 2 and 5).  Zhang shows the self- locking structure comprising a self-locking member (41) and fitted to the backrest and telescopically slidable (to engage the notch (1315) in the base (131) of the protection block) along with the use of an elastic self-locking reset member (43).  Regarding claim 9, the self-locking member is pushed by the side impact block to be in a retracted state and the elastic member is elastically deformed, as shown in Fig. 9.   
Allowable Subject Matter
Claims 5-8 and 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos. KR20150031251A shows features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
December 16, 2022